Citation Nr: 0033023	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) May 1999 rating decision which 
denied a rating in excess of 30 percent for the service-
connected PTSD.

In September 1999, the veteran requested an RO hearing, but 
by letter in March 2000, he withdrew his hearing request.  In 
May, September, and November 2000, the veteran, through his 
accredited representative, submitted additional evidence, 
portions of which were not previously of record; such 
evidence consists of VA and Vet Center clinical records from 
October 1993 to September 2000.  Initial consideration of 
this additional evidence by the RO was waived in writing 
pursuant to 38 C.F.R. § 20.1304(c) (2000). 

REMAND

Most recently, VA psychiatric examination was performed in 
April 1999, addressing the nature and severity of the 
veteran's PTSD-related impairment.  On examination, PTSD was 
diagnosed, and Global Assessment of Functioning (GAF) score 
65-70 was assigned; the examiner opined that the veteran 
appeared "to be functioning well socially" (based on the 
veteran's own report relative to his social functioning); 
relative to his ability to function in an employment setting, 
the veteran felt he was unable to work due to his temper and 
fear of hurting people; the examiner appears to have doubted 
such assessment but she did not provide her own professional 
opinion relative to the veteran's ability to function in an 
employment setting and/or the severity of any occupational 
impairment due to the service-connected PTSD.  

Moreover, although the VA examiner indicated, on psychiatric 
examination in April 1999, that she reviewed the veteran's 
claims file in conjunction with her examination, the clinical 
evidence of record at that time appears to have documented 
greater PTSD-related impairment than that portrayed by the 
examiner in April 1999.  Specifically, VA and Vet Center 
records of medical treatment and therapy, dated from November 
1991 to February 1999, suggest that the veteran may be 
unemployable due to his psychiatric disability, as indicated 
by his counseling therapist in April 1999 (an opinion 
relative to employability was not provided on VA psychiatric 
examination in April 1999); the treatment records also record 
GAF scores ranging between 48 and 50.

Finally, the recently submitted clinical records from October 
1993 to September 2000, document frequent treatment for the 
veteran's PTSD-related impairment, a GAF score of 44 despite 
ongoing treatment and therapy (in March 2000), and show that 
he was accepted for inpatient PTSD treatment, commencing in 
January 2001.

Although initial consideration of the aforementioned newly-
submitted evidence by the RO was waived on the veteran's 
behalf pursuant to 38 C.F.R. § 20.1304(c), neither the 
veteran nor the Board may make medical determinations, 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the 
Board is of the opinion that another complete VA psychiatric 
examination should be performed, in conjunction with a review 
of the entire claims file, to assess the severity of the 
veteran's PTSD, expressed in terms of the pertinent rating 
criteria, see Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
his PTSD since June 2000.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file.

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should identify the severity of 
the functional impairment associated 
with the veteran's PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his employability.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

